



Exhibit 10(l)


FEDERAL INCOME TAX SHARING AGREEMENT


Effective as of December 10, 2013, this Federal Income Tax Sharing Agreement
(“Agreement”) between Ameriprise Financial, Inc. (“Ameriprise” and/or “Parent”)
and its subsidiaries listed on the attached Schedule A replaces all prior
Federal Income Tax Sharing Agreements, except as provided in Paragraph 12.A.
Collectively, Ameriprise and its subsidiaries listed on Schedule A are the
“Parties” to this Agreement.


The Parties file a consolidated Federal income tax return, as provided in
Sections 1501 through 1504 of the Internal Revenue Code of 1986, as amended (the
“Code”). The Parties to this Agreement are all members of the Federal
consolidated filing group (the “Consolidated Group”). Ameriprise, as the parent
corporation of the Consolidated Group, is required under the Code and Treasury
Regulations on Income Tax (the “Treasury Regulations”) to pay any taxes owed as
the result of filing the consolidated return. The Parties must allocate the
federal income tax liability of the Consolidated Group among the members of the
Consolidated Group, and must settle any inter-company balances of amounts “due
and from” under this Agreement.


NOW THEREFORE, the Parties agree as follows:


1.     Agent of the Consolidated Group. Ameriprise, as the common parent of the
Consolidated Group, shall act as the sole agent of the Consolidated Group, and
shall act for each member of the Consolidated Group and any successor of the
Consolidated Group with respect to all matters relating to the tax liability for
the Consolidated Group under the rules set forth in Section 1.1502-77 of the
Treasury Regulations.


2.     Allocation of Tax Liability to Members.


A.    General Rule for Allocation of Tax Among Members. The Parties have elected
to use the “percentage method” of tax allocation described in Treasury
Regulation Sections 1.1552-1(a)(2)(ii) and 1.1502-33(d)(3).


i.    A member’s portion of the tax liability of the Consolidated Group shall be
an amount equal to the tax liability of the Consolidated Group, multiplied by a
fraction, the numerator of which is the separate return liability of the member,
and the denominator of which is the sum of the separate return liabilities of
all members.


ii.    A member’s tax allocation is increased by 100% of the excess, if any, of
the member’s separate return tax liability over the member’s tax allocation
determined under paragraph 2.A.i. This amount represents the member’s marginal
benefit from filing a consolidated return, where the member’s tax liability is
reduced by its use of another member’s losses or tax credits.


iii.    The separate return tax liability of a member is its tax liability
computed as if it has filed a separate return for the year except that—




FEDERAL INCOME TAX SHARING AGREEMENT    Page 1 of 14

--------------------------------------------------------------------------------





1)    Gains and losses on intercompany transactions shall be taken into account
as if a consolidated return had been filed for the year;


2)    Transactions with respect to stock, bonds, or other obligations of members
shall be reflected as if a consolidated return had been filed for the year;


3)    Excess losses (as defined in Treasury Regulation Section 1.1502-19) shall
be included in income as if a consolidated return had been filed for the year;


4)    the computation of the depreciation deduction (Code Section 167), property
shall not lose its character as new property as a result of a transfer from one
member to another member during the year;


5)    A dividend distributed by one member to another member during the year
shall not be taken into account in computing the deductions for dividends
received and paid;


6)    Basis shall be determined under Treasury Regulation Sections 1.1502-31 and
1.1502-32, and earnings and profits shall be determined under Treasury
Regulation Sections 1.1502-33 and 1.1502-1(a)(2)(ii); and


7)    Treasury Regulation Section 1.1502-3(f)(2) shall apply.


B.     Use of Tax Benefits.


i.    “Tax Benefits” Defined. For purposes of this Agreement, the term “tax
benefits” means tax credits, losses, loss carryforwards, and loss carrybacks.


ii.    Payment from Parent to Member for Use of Member’s Tax Benefits. The
Parent shall pay a member for any tax benefits that the member generates, to the
extent that the Consolidated Group uses those benefits to reduce its tax
liability. If multiple members generate tax benefits, and the Consolidated Group
uses some or all of those tax benefits to reduce its tax liability, Parent shall
allocate payments for tax benefits among the members that generated the tax
benefits in a manner that reasonably reflects the absorption of the tax
benefits, consistent with Treasury Regulation Section 1.1502-33(d). Once a
member of the Consolidated Group is paid for its tax benefits it cannot use such
tax benefits in calculating its separate return tax liability.


iii.    Unused Tax Benefits. If the member’s tax benefits are not used to reduce
the Consolidated Group’s tax liability on the consolidated return, the member
shall retain the tax benefits for possible future use.


C.    New York Member Limitations. Any member of the Consolidated Group licensed
as an insurance company in the State of New York will be considered a “New York
member”. New York members are subject to additional limitations on the
allocation of tax among members of the Consolidated Group, as described in this
paragraph and New York Insurance Department Circular Letter No. 33 (1979),
paragraph 3, method (B).




FEDERAL INCOME TAX SHARING AGREEMENT    Page 2 of 14

--------------------------------------------------------------------------------





i.    The tax charge to the New York member shall not be more than it would have
paid if it had filed on a separate return basis. The New York member shall be
“paid” for any foreign tax credits, investments credits, losses or any loss
carry over (collectively herein referred to as credits) generated by it, to the
extent actually used in the consolidated return. Payment shall be equal to the
“savings” generated by its credits. All payments shall be recorded on the New
York member’s books as contributed surplus.


ii.    Once an insurer is “paid” for its credits it cannot use such credits in
the calculation of its tax liability under the separate return basis. Any of the
New York member’s credits which are not used in the consolidated return and for
which it has not been paid shall be retained by the New York member for possible
future use.


iii.    If the amount paid by any New York member to Ameriprise for federal
income taxes is greater than the actual payment made by Ameriprise to the
Internal Revenue Service, the difference shall be placed by Ameriprise in an
escrow account established under an escrow agreement substantially in the form
attached hereto as Exhibit A, consisting of assets eligible as an investment for
the New York member. The escrow account shall be established and maintained by
Ameriprise in an amount equal to the excess of the amount paid by the New York
member to Ameriprise for federal income taxes over the actual payment made by
Ameriprise to the Internal Revenue Service. Assets may be released to Ameriprise
from the escrow account at such time as the permissible period for loss
carrybacks has elapsed.


D.    Examples. For examples demonstrating the allocation of tax among members
of the Consolidated Group, see the attached Exhibit B.


3.     Settlement of Intercompany Tax Obligations. Any obligation of a member of
the Consolidated Group as determined under this Agreement owed to another member
of the Consolidated Group shall be paid by the member owing such amount within
thirty (30) days of the payment of any tax due (including estimated taxes or
taxes owed in the event of a redetermination of taxes as determined in Paragraph
4) or within thirty (30) days of any tax refund actually received. In the event
that the amount of any obligation owed by one member to another member results
from a calculation error made by the common parent, such member shall be liable
for any underpayment resulting from such error but shall not be liable for any
interest on such underpayment (or any penalties imposed by the Internal Revenue
Service) that may apply.


4.     Redetermination of Tax. If the taxes owed by the Consolidated Group or
any member of the Consolidated Group are re-determined by the Internal Revenue
Service, by the Consolidated Group through the filing of an amended return, by a
court, or by any other means, the amount of tax owed by each member of the
Consolidated Group shall be recalculated and re-allocated under Paragraph 2, and
the difference, if any, between the previously allocated amounts and the
re-allocated amount shall be settled in accordance with paragraph 3. Interest on
these subsequent adjustments shall be paid at the same rate that is either paid
to the Internal Revenue Service in the event of additional tax owed or is paid
by the Internal Revenue Service to the Consolidated Group or member of the
Consolidated Group. For purposes of determining the interest rate, netting of
payments and refunds shall be made to the extent allowed under the Code.




FEDERAL INCOME TAX SHARING AGREEMENT    Page 3 of 14

--------------------------------------------------------------------------------





5.     Amending This Agreement. This Agreement may be amended from time to time
by agreement in writing executed by the members of the Consolidated Group that
at such time are affected by the amendment.


6.     Terminating This Agreement. This Agreement shall remain in force unless
any one of the three following conditions is met:


A.    All of the parties to this Agreement that constitute the Consolidated
Group at such time agree in writing to the termination of this Agreement;


B.    Membership in the Consolidated Group ceases or terminates for any reason,
in which case this Agreement only terminates with respect to the member(s)
leaving the Consolidated Group; or


C.    The Consolidated Group fails to file a consolidated return for a taxable
year.


Notwithstanding the termination of this Agreement, its provisions will remain in
effect for any period of time during the tax year in which termination occurs
for which the income of the terminating party must be included in the
consolidated return, and this Agreement will remain in effect in any prior
period for which the terminating party is a member of the Consolidated Group.


7.     Consistency with Law and Regulations. The Parties will interpret the
Agreement in a manner consistent with all applicable law and regulations.
Notwithstanding anything in this Agreement to the contrary, no party hereto
shall be obligated to perform any of its obligations under this Agreement to the
extent that such performance would violate any provision of law or regulation
applicable to such party as in effect from time to time, including without
limitation, New York Insurance Department Circular Letter No. 33 (1979).


8.    Admittance of New Parties to This Agreement.


A.    Admittance by Operation of Law. Any company that is owned by another
member or other members of the Consolidated Group that becomes part of the
Consolidated Group by operation of the Code or Treasury Regulations and that is
required to file as a member of the Consolidated Group shall automatically
become a Party to this Agreement.


B.    Admittance by Consent. If the preceding paragraph (8.A.) does not apply,
any direct or indirect subsidiary or other entity controlled directly or
indirectly by Ameriprise may become a party hereto effective as of the date
specified in writing by the adopting subsidiary or other entity, with the
consent of Ameriprise (as evidenced in writing by action of the Board of
Directors or any officer of Ameriprise). Any subsidiary or other entity adopting
this Agreement shall be bound by the provisions of this Agreement in effect at
the time of adoption, and any subsequent amendment thereto.
 
C.    Coordination with the State Income Tax Sharing Agreement. The State Income
Tax Sharing Agreement between the Parties is described in a separate document.
Any member admitted to this Agreement is also simultaneously admitted to the
State Income Tax Sharing Agreement.


9.     Assignment of This Agreement. This Agreement shall not be assignable by
any party, without the prior written consent of the other parties affected by
such assignment.


FEDERAL INCOME TAX SHARING AGREEMENT    Page 4 of 14

--------------------------------------------------------------------------------







10.     Tax Returns and Supporting Documents. Notwithstanding its termination,
all material relating to a consolidated federal tax return filed in accordance
with this Agreement including, but not limited to, returns, supporting
schedules, workpapers, correspondence and other documents shall be made
available to any party to this Agreement during regular business hours.


11.     Arbitration of Controversies. Any controversy arising under this
Agreement shall be settled by arbitration in Minneapolis, Minnesota. All
controversies shall be settled in accordance with the American Arbitration
Association rules then in effect, and any award rendered thereon shall be
enforceable in any court of competent jurisdiction.


12.     Scope of This Agreement.


A.    This Agreement sets forth the entire understanding of the parties and
supersedes any prior agreement on the subject matter hereof, except that the
Federal Income Tax Sharing Agreement dated December 1, 2010 shall remain in
effect with respect to allocation of tax between Ameriprise and the following
Insurance Companies unless this Agreement is approved by the applicable state
insurance commissioners: RiverSource Life Insurance Company; RiverSource Life
Insurance Co. of New York; IDS Property Casualty Company; Ameriprise Auto & Home
Insurance Agency, Inc.; and Ameriprise Insurance Company.


B.    State Income Tax Sharing Agreement. The Parties have also adopted a State
Income Tax Sharing Agreement, which is described in a separate document, and is
not incorporated into this Agreement except as otherwise provided in this
Agreement.


C.    Supplemental Tax Sharing Agreements. One or more parties to this Agreement
have entered into, or may enter into supplemental tax sharing agreements with
Ameriprise, under which deferred tax is taken into account in determining
payments due between Ameriprise and a party to a supplemental tax sharing
agreement. Such agreements have no effect on parties not participating in such
supplemental tax sharing agreements, and have no effect on the allocation of
federal income tax pursuant to this Agreement.


D.    Limited Liability Companies. Ameriprise and its subsidiaries own 100% of
the membership interests in several limited liability companies (“wholly-owned
LLCs”). Those wholly-owned LLCs that are disregarded for Federal income tax
purposes under Treasury Regulation §301.7701-3 are not Parties to this
Agreement, unless specifically listed in Schedule A or otherwise admitted to
this Agreement as provided in paragraph 8. Those wholly-owned LLCs that have
elected taxation as a corporation for Federal income tax purposes under Treasury
Regulation §301.7701-3 are Parties to this Agreement.


E.    Partnerships. Ameriprise and its subsidiaries own controlling interests in
several entities which are treated as partnerships for Federal income tax
purposes. Those partnerships are not taxed as separate legal entities, and
therefore, are not Parties to this Agreement, unless specifically listed in
Schedule A or otherwise admitted to this Agreement as provided in paragraph 8.




FEDERAL INCOME TAX SHARING AGREEMENT    Page 5 of 14

--------------------------------------------------------------------------------





13.     IN WITNESS WHEREOF, the Parties hereto execute this Agreement as of the
day and year first above written.






  
Advisory Capital Strategies Group Inc.,
 
 
 
 
 
BY:
/s/ Michael Gilmore
 
 
 
American Enterprise Investment Services, Inc.,
 
 
 
 
 
BY:
/s/ Michael Gilmore
 
 
 
Ameriprise Advisor Capital, LLC,
 
 
 
 
 
BY:
/s/ Michael Gilmore
 
 
 
Ameriprise Auto & Home Insurance Agency, Inc.,
 
 
 
 
 
BY:
 
 
 
 
Ameriprise Captive Insurance Company,
 
 
 
 
 
BY:
/s/ Michael Gilmore
 
 
 
Ameriprise Certificate Company,
 
 
 
 
 
BY:
/s/ Michael Gilmore
 

  
Ameriprise Financial, Inc.,
 
 
 
 
 
BY:
/s/ Michael Gilmore
 
 
 



FEDERAL INCOME TAX SHARING AGREEMENT    Page 6 of 14

--------------------------------------------------------------------------------





Ameriprise Financial Services, Inc.,
 
 
 
 
 
BY:
/s/ Michael Gilmore
 
 
 
Ameriprise Holdings, Inc.,
 
 
 
 
 
BY:
/s/ Michael Gilmore
 
 
 
Ameriprise Insurance Company,
 
 
 
 
 
BY:
 
 
 
 
Ameriprise National Trust Bank,
 
 
 
 
 
BY:
/s/ Michael Gilmore
 


Ameriprise Trust Company,
 
 
 
 
 
BY:
/s/ Michael Gilmore
 
 
 
AMPF Holding Corporation,
 
 
 
 
 
BY:
/s/ Michael Gilmore
 

AMPF Property Corporation,
 
 
 
 
 
BY:
/s/ Michael Gilmore
 
 
 
AMPF Realty Corporation,
 
 
 
 
 
BY:
/s/ Michael Gilmore
 
 
 
Columbia Management Investment Distributors, Inc,
 
 
 
 
 
BY:
/s/ Michael Gilmore
 
 
 



FEDERAL INCOME TAX SHARING AGREEMENT    Page 7 of 14

--------------------------------------------------------------------------------





Columbia Management Investment Services Corp.,
 
 
 
 
 
BY:
/s/ Michael Gilmore
 

IDS Property Casualty Insurance Company,
 
 
 
 
 
BY:
 
 

Investors Syndicate Development Corporation,
 
 
 
 
 
BY:
/s/ Michael Gilmore
 
 
 
J. & W. Seligman & Co., Inc.,
 
 
 
 
 
BY:
/s/ Michael Gilmore
 
 
 
RiverSource Distributors, Inc.,
 
 
 
 
 
BY:
/s/ Michael Gilmore
 
 
 
RiverSource Life Insurance Company,
 
 
 
 
 
BY:
 
 
 
 
RiverSource Life Insurance Company of New York,
 
 
 
 
 
BY:
 
 
 
 
RiverSource Tax Advantaged Investments, Inc.,
 
 
 
 
 
BY:
/s/ Michael Gilmore
 
 
 
WAM Acquisition GP, Inc.
 
 
 
 
 
BY:
/s/ Michael Gilmore
 



FEDERAL INCOME TAX SHARING AGREEMENT    Page 8 of 14

--------------------------------------------------------------------------------





Schedule A:
Ameriprise Financial, Inc. subsidiaries joining in the Federal Income Tax
Sharing Agreement


The following companies are subsidiaries of Ameriprise Financial, Inc., joining
in the Federal Income Tax Sharing Agreement:


Advisory Capital Strategies Group Inc.,
American Enterprise Investment Services, Inc.,
Ameriprise Advisor Capital, LLC,
Ameriprise Auto & Home Insurance Agency, Inc.,
Ameriprise Captive Insurance Company,
Ameriprise Certificate Company,
Ameriprise Financial Services, Inc.,
Ameriprise Holdings, Inc.,
Ameriprise Insurance Company,
Ameriprise National Trust Bank
Ameriprise Trust Company,
AMPF Holding Corporation,
AMPF Property Corporation,
AMPF Realty Corporation,
Columbia Management Investment Distributors, Inc,
Columbia Management Investment Services Corp.,
IDS Property Casualty Insurance Company,
Investors Syndicate Development Corp.,
J. & W. Seligman & Co., Inc.,
RiverSource Distributors, Inc.,
RiverSource Life Insurance Company,
RiverSource Life Insurance Co. of New York,
RiverSource Tax Advantaged Investments, Inc.,
WAM Acquisition GP, Inc.


FEDERAL INCOME TAX SHARING AGREEMENT    Page 9 of 14

--------------------------------------------------------------------------------





Exhibit A:
Escrow Agreement for New York Members


This is an ESCROW AGREEMENT, dated ______________ among Ameriprise Financial,
Inc. (“Ameriprise”), RiverSource Life Insurance Co. of New York “(RSLICNY”), and
_______________ as Escrow Agent (collectively, the “Parties”).


RSLICNY is a life insurance company doing business in the State of New York.
Ameriprise is required by New York State law to establish and maintain a special
account consisting of assets eligible as an investment for a New York life
insurer in an amount equal to the excess of the amount paid by RSLICNY to
Ameriprise for federal income taxes over the actual tax payment made by
Ameriprise. Escrow assets may be released to Ameriprise from the special account
at such time as the permissible period for loss carrybacks has expired.
Ameriprise desires to deposit securities with the Escrow Agent for such purpose.


In consideration of the mutual agreements and other valuable considerations and
the provisions herein contained, it is hereby agreed by and among the Parties
that Ameriprise shall establish and maintain a special account with the Escrow
Agent pursuant to the following conditions:


1.    Securities placed in the special account shall be held by the Escrow
Agent, its successors or assigns, in trust, exclusively for the benefit of
RSLICNY and free of any lien or other claim of the Escrow Agent or any judgment,
creditor, or other claimant of Ameriprise.


2.    Except as hereinafter provided, no securities in this account or any
principal cash account held pursuant to this Agreement shall be released by the
Escrow Agent except (i) upon receipt of a written request of RSLICNY and
Ameriprise, and (ii) upon substitution of other securities satisfying the
provisions of this Agreement.


3.    Upon maturity of any security held hereunder, the Escrow Agent may
surrender the same for payment and hold the proceeds thereof in a principal cash
account that is to be maintained as part of this account in accordance with this
Agreement. The principal cash account shall be invested pursuant to the
instructions of Ameriprise.


4.    Unless and until the Escrow Agent is notified to the contrary by RSLICNY
and Ameriprise, all income collected on or received from the securities held
hereunder is to be paid to or upon the order of Ameriprise.


5.    The Escrow Agent shall be accountable to RSLICNY and Ameriprise, as their
interests may appear, for the safekeeping of the securities and cash reserves
held by it hereunder.


6.    The Escrow Agent shall send advices with respect to all security and
principal cash transactions, within ten (10) days after said transactions take
place, to RSLICNY and Ameriprise.


7.    On or before March 1 of each year, RSLICNY shall advise the Escrow Agent
and Ameriprise if the permissible period for use of any tax loss as a carryback
has expired and shall


FEDERAL INCOME TAX SHARING AGREEMENT    Page 10 of 14

--------------------------------------------------------------------------------





authorize the Escrow Agent to release to Ameriprise, from the special account,
such amounts as were deposited in the special account with respect to such tax
loss.


8.    The Escrow Agent may cancel this Agreement, effective not less than thirty
(30) days after delivery of notice thereof to RSLICNY and Ameriprise, and
RSLICNY or Ameriprise may cancel this Agreement at any time without assigning
any reason therefore, effective upon delivery of notice thereof to the Escrow
Agent and the other Parties; provided no cancellation by any party shall be
effective until either (a) a new escrow agreement is executed by Ameriprise with
another escrow agent and approved by RSLICNY, and the securities and cash
principal in the special account are transferred to the newly designated escrow
agent in accordance with written instructions from Ameriprise approved by
RSLICNY, or (b) a letter of credit, acceptable to the New York State Insurance
Department, is delivered to RSLICNY in substitution for the foregoing special
account.


9.    Any successor in interest of the Escrow Agent, or receiver, liquidator, or
other public officer appointed to administer the affairs of the Escrow Agent,
shall succeed to all the obligations assumed hereunder by the Escrow Agent.


10.    This Agreement shall be construed and enforced in accordance with the
laws of the State of New York.


11.    All notices and other communications which shall be or may be given
hereunder shall be in writing and shall be deemed to have been duly given if
delivered or mailed to the Parties at their respective addresses.


12.    Any controversy arising under this Agreement shall be settled by
arbitration in New York City in accordance with the American Arbitration
Association rules then in effect, and any award rendered thereon shall be
enforceable in any court of competent jurisdiction.


13.    This Agreement sets forth the entire understanding of the Parties and
supersedes any prior agreement on the subject matter hereof and may not be
changed or terminated by an agreement in writing signed by the Parties.


The Parties hereto execute this Agreement as of the day and year first above
written.


Ameriprise Financial, Inc.


By:_________________________________


RiverSource Life Insurance Co. of New York


By:_________________________________


[Name of Escrow Agent]


By:_________________________________


Title:________________________________


FEDERAL INCOME TAX SHARING AGREEMENT    Page 11 of 14

--------------------------------------------------------------------------------





Exhibit B:
Examples of Tax Allocation under Paragraph 2


The following examples demonstrate the allocation of tax under Paragraph 2.
Assume that companies A, B, (and later, C) and Parent (the “Group”) file a
consolidated federal income tax return. A and B are 100% subsidiaries of Parent.
Parent is a holding company with no income, deductions, or credits. The federal
income tax rate is always 35%.


 
1 – Group Income
 
2 - Group Loss
 
A
B
Group
 
A
B
Group
Income/(Loss)
400
100
500
 
(400)
200
(200)
(NOL Carryforward / Carryback)
-
-
-
 
-
-
-
Net Income / (loss)
400
100
500
 
(400)
200
(200)
 
 
 
 
 
 
 
 
Tentative Tax
140
35
175
 
-
70
-
(Tax Credits)
-
-
-
 
-
-
-
Tax - Separate Return
140
35
 
 
-
70
 
Tax - Group
 
 
175
 
 
 
-
Tax - Allocated - Par. 2.A.i.
140
35
 
 
-
-
 
Tax - Allocated - Par. 2.A.ii.
-
-
 
 
-
70
 
Tax - Allocated - Total
140
35
 
 
-
70
 
 
 
 
 
 
 
 
 
(Payment from Parent for Loss)
-
-
 
 
(70)
-
 
(Payment from Parent for Credit)
-
-
 
 
-
-
 
 
 
 
 
 
 
 
 
NOL Carryforward
-
-
-
 
(200)
-
(200)
Credit Carryforward
-
-
-
 
-
-
-



Example 1 – Group Income. A has income of $400, B has income of $100, and the
Group has combined net income of $500. The Group’s tax liability is $175 ($500 *
.35). If A and B filed separate income tax returns, A would have a tax liability
of $140, and B would have a tax liability of $35. Under paragraph 2.A.i., $140
of the Group’s $175 tax liability is allocated to A ($175 * $140 / ($140 + $35),
and the remaining $35 is allocated to B ($175 * $35 / ($140 + $35).




FEDERAL INCOME TAX SHARING AGREEMENT    Page 12 of 14

--------------------------------------------------------------------------------





Example 2 – Group Loss. A has a $400 loss (-$400), B has income of $200, and the
Group has a combined net operating loss of $200 (-$200). The Group has no tax
liability and a $200 NOL carryforward. If A and B filed separate income tax
returns, A would have a no tax liability and a $400 NOL carryforward, and B
would have a tax liability of $70 ($200 * .35). Under paragraph 2.A.i., neither
A nor B is allocated any Group tax liability because the Group has no tax
liability to allocate. Under paragraph 2.A.ii., B pays $70 of tax ($70 separate
return liability - $0) to Parent because the Group saved $70 in tax by using
$200 of A’s $400 loss to offset B’s $200 of income. Under Paragraph B.ii.,
Parent pays $70 to A as compensation for $200 of A’s losses, which the Group
used to offset B’s $200 of income. The remaining $200 of losses are allocated to
A for use as a NOL carryforward.
 
3 - Credits
 
4 - Multiple Losses
 
A
B
Group
 
A
B
C
Group
Income/(Loss)
400
200
600
 
100
(200)
(500)
(600)
(NOL Carryforward / Carryback)
-
-
-
 
-
-
-
-
Net Income / (loss)
400
200
600
 
100
(200)
(500)
(600)
 
 
 
 
 
 
 
 
 
Tentative Tax
140
70
210
 
35
-
-
-
(Tax Credits)
-
(100)
(100)
 
-
-
-
-
Tax - Separate Return
140
-
 
 
35
-
-
 
Tax - Group
 
 
110
 
 
 
 
-
Tax - Allocated - Par. 2.A.i.
110
-
 
 
-
-
-
 
Tax - Allocated - Par. 2.A.ii.
30
-
 
 
35
-
-
 
Tax - Allocated - Total
140
-
 
 
35
-
-
 
 
 
 
 
 
 
 
 
 
(Payment from Parent for Loss)
-
-
 
 
-
(10)
(25)
 
(Payment from Parent for Credit)
-
(30)
 
 
-
-
-
 
 
 
 
 
 
 
 
 
 
NOL Carryforward
-
-
-
 
-
(171)
(429)
(600)
Credit Carryforward
-
-
-
 
-
-
-
-



Example 3 – Credits. A has $400 of income, B has $200 of income, and the Group
has net income of $600. B generates $100 of tax credits. The Group tax liability
is $110 ([$600 * .35] - $100). If A and B filed separate income tax returns, A
would have a $140 tax liability, and B would have no tax liability and $30 of
unused tax credits to carry forward. Under paragraph 2.A.i., A is allocated all
of the $110 Group tax liability ($110 * $140 / [$140 + 0]), and B is allocated
$0. Under paragraph 2.A.ii., A pays an additional $30 of tax ($140 separate
return liability - $110 of tax allocated under 2.A.i.) to Parent because A saved
$30 in tax by using $30 of B’s $100 credit. Under Paragraph B.ii., Parent pays
$30 to B as compensation for $30 of B’s tax credit, which the Group used to
offset $30 of A’s tax. The Group uses all of B’s credits, and B has no remaining
credits to carry forward.


Example 4 – Multiple Losses. A has $100 of income, B has a $200 loss, C has a
$500 loss, and the Group has a $600 NOL. If A, B, and C filed separate income
tax returns, A would have a $35 tax liability, B would have no tax liability and
a $200 NOL carryforward, and C would have no tax liability and a $500 NOL
carryforward. Under paragraph 2.A.i., the Group has no tax liability to
allocate. Under paragraph 2.A.ii., A pays $35 of tax ($35 separate return
liability - $0 of tax allocated under 2.A.i.) to Parent because A saved $35 in
tax by using $100 of B and C’s $700 combined loss. Under Paragraph B.ii., Parent
must pay $35 among B and C ($100 * .35) because the Group used $100 of their
losses to offset A’s $100 of income. Parent allocates the $35 between B and C
proportionate with their respective shares of the loss, 2/7ths to B and 5/7ths
to C. Parent pays $10 to B as compensation for $29 of B’s losses, which the
Group used to offset $10 of A’s tax, and Parent pays $25 to C as compensation
for $71 of C’s losses, which the Group used to offset $25 of A’s tax. B has $171
of remaining losses to carry forward ($200 - $29), and C has $429 of remaining
losses to carry forward ($500 - $71). The Group has a $600 NOL carryforward.




FEDERAL INCOME TAX SHARING AGREEMENT    Page 13 of 14

--------------------------------------------------------------------------------









5 - Multiple Credits
 
6 - Credits & Losses
 
A
B
C
Group
 
A
B
C
Group
Income/(Loss)
400
286
100
786
 
200
(100)
100
200
Net Income / (loss)
400
286
100
786
 
200
(100)
100
200
 
 
 
 
 
 
 
 
 
 
Tentative Tax
140
100
35
275
 
70
-
35
70
(Tax Credits)
-
(100)
(100)
(200)
 
-
(70)
(70)
(140)
Tax - Separate Return
140
-
-
 
 
70
-
-
 
Tax - Group
 
 
 
75
 
 
 
 
-
Tax - Allocated - Par. 2.A.i.
75
-
-
 
 
-
-
-
 
Tax - Allocated - Par. 2.A.ii.
65
-
-
 
 
70
-
-
 
Tax - Allocated - Total
140
-
-
 
 
70
-
-
 
 
 
 
 
 
 
 
 
 
 
(Payment from Parent for Loss)
-
-
-
 
 
-
(35)
-
 
(Payment from Parent for Credit)
-
-
(65)
 
 
-
(35)
(35)
 
 
 
 
 
 
 
 
 
 
 
NOL Carryforward
-
-
-
-
 
-
-
-
-
Credit Carryforward
-
-
-
-
 
-
(35)
(35)
(70)



Example 5 – Multiple Credits. A has $400 of income, B has $286 of income, C has
$100 of income, and the Group has $786 of net income. B and C each generate $100
of tax credits, so the Group has a $200 tax credit. If A, B, and C filed
separate income tax returns, A would have a $140 tax liability, B and C would
have no tax liabilities, and C would have a $65 credit carryforward. Under
paragraph 2.A.i., all $75 of Group tax is allocated to A ($75 * $140 / [$140 +
$0 + $0]). Under paragraph 2.A.ii., A pays an additional $65 of tax ($140
separate return liability - $75 of tax allocated under 2.A.i.) to Parent because
A saved $65 in tax by using $65 of the Group’s credit. Under Paragraph B.ii.,
Parent must pay $65 among B and C because the Group used $65 of their credits to
offset $65 of A’s tax liability. Parent allocates the entire $65 to C as
compensation for $65 of C’s credits because C would have had a $65 credit
carryforward if it filed a separate return, while B would have used all of its
tax credits. The Group uses all $200 of credits, and has no credits to carry
forward.


Example 6 – Credits & Losses. A has $200 of income, B has a $100 loss, C has
$100 of income, and the Group has $200 of income. B and C each generate $70 of
tax credits, so the Group has a $140 tax credit. The $140 credit offsets all of
the $70 Group tax ($200 * .35), and leaves $70 of credits to carry forward. If
A, B, and C filed separate income tax returns, A would have a $70 tax liability,
B would have no tax liability, a $100 NOL carryforward and a $70 credit
carryforward, and C would have no tax liability and a $35 credit carryforward.
Under paragraph 2.A.i., there is no Group tax to allocate. Under paragraph
2.A.ii., A pays $70 of tax ($70 separate return liability - $0 of tax allocated
under 2.A.i.) to Parent because A saved $70 in tax by using B’s losses and
credits and C’s credits. Under Paragraph B.ii., Parent must pay $35 to B because
the Group used $100 of B’s losses to offset $100 of A and C’s income. Also under
Paragraph B.ii., Parent must pay $70 among B and C because the Group used $70 of
their credits to offset $70 of the Group’s tax liability. Parent pays $35 to B
as compensation for $35 of B’s credits, and pays $35 to C as compensation for
$35 of C’s credits. B and C each have $35 of remaining credits to carry forward.
The Group has a $70 credit carryforward.


FEDERAL INCOME TAX SHARING AGREEMENT    Page 14 of 14